SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D (Rule 13d-101) (Amendment No. 3) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d - 1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) MEDICAL CONNECTIONS HOLDINGS, INC. (Name of Company) Common Stock, par value $.001 per share (Title of Class of Securities) 58455T203 (CUSIP Number) Anthony J. Nicolosi c/o Medical Connections Holdings, Inc. 4800 T. Rex Avenue, Suite 310 Boca Raton, Florida33431 Tel. No.: (800) 681-2056 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 30, 2011 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. (Continued on following pages) Page 1 of 6 Pages CUSIP No. 5855T104 13D Page2of 6 Pages 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Anthony J. Nicolosi 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS 00 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States Number of Shares Beneficially Owned by Each Reporting Person With 7 SOLE VOTING POWER* 428,950 shares of the Company's common stock 75,000 shares of the Company's Series C Preferred Stock 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER 428,950 shares of the Company's common stock 75,000 shares of the Company's Series C Preferred Stock 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 428,950 shares of the Company's common stock 75,000 shares of the Company's Series C Preferred Stock 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.13 of the voting power* 14 TYPE OF REPORTING PERSON IN *Holders of the Company's common stock, Series A Preferred Stock and Series C Preferred Stock vote together as a single class on all matters, except the election of directors.Each share of common stock and Series A Preferred Stock has 1 vote per share and each share of Series C Preferred Stock has 100 votes per share.The holders of a majority of the shares of the Company's Series C Preferred Stock have the right to appoint a majority of the directors serving on the Company's Board. The Series C Preferred Stock does not have any dividend or liquidation preferences. The Series C Preferred Stock is not convertible into shares of the Company's common stock. CUSIP No. 5855T104
